Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 1 of 27 PagelD 114

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CIVIL CASE NO: 8:20-CV-01497-WFJ-JSS

AL-ROB CORPORATION,

a Florida Corporation;

BANTOCK ENTERPRISES, LLC,

a Florida Limited Liability Company;
BLUE DIAMOND DOLLS, INC.,

a Florida Corporation;

FANTASY LAND ADULT CENTER OF
FLORIDA, INC., a Florida Corporation;
NEBRASKA STEAK COMPANY, LLC,

a Florida Limited Liability Company;
PRIMO FOOD & BEVERAGE, LLC,

a Florida Limited Liability Company;
SAMMY’S MANAGEMENT COMPANY, INC.,
a Florida Corporation; and

X-PRESSIONS ADULT BOUTIQUE, INC.,
a Florida Corporation,

PLAINTIFES,
v.

UNITED STATES SMALL BUSINESS
ADMINISTRATION; JOVITA CARRANZA
In her Official Capacity as Administrator of
the U.S. Small Business Administration,
and; STEVEN MNUCHIN, in his Official Capacity as
United States Secretary of the Treasury,
DEFENDANTS.
/

AMENDED VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND DEMAND FOR JURY TRIAL

LINTRODUCTION

1. This is a civil action brought by the Plaintiffs in order to obtain emergency declaratory and

injunctive relief restraining Defendants from discriminating on the basis of the content of
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 2 of 27 PagelID 115

speech and for damages resulting from discrimination that has already occurred. Plaintiffs seek
to prevent Defendants from discriminating against workers who are entitled to benefit from the
Paycheck Protection Program (“PPP”) provisions of the recently-enacted Coronavirus, Aid,
Relief, and Economic Security Act, Pub. L. No. 116-136 §§ 1101- 03, 1107, 1114 (2020) (the
“CARES Act”). The PPP is designed to quickly provide emergency relief to workers and
businesses affected by the current COVID-19 pandemic following the President of the United
States declaring a national emergency.

2. However, the emergency regulations promulgated by the Small Business Administration to
implement the PPP, which in part adopt existing regulations formulated to implement
narrower, existing, loan programs, unconstitutionally deprive businesses and workers who are
engaged in First Amendment protected expression from receiving benefits. The regulations
and operating procedures conflict with the text of the PPP and violate businesses’ and workers’
fundamental rights under the First, Fifth and Fourteenth Amendments of the United States
Constitution, among others.

Il. JURISDICTION AND VENUE

3. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1346(a)(2) and
(b)(2), 1361, and 2201.

4, Authority for judicial review of agency action is further provided by 5 U.S.C. § 702, which
states:

A person suffering legal wrong because of agency action, or adversely affected or
aggrieved by agency action within the meaning of a relevant statute, is entitled to
judicial review thereof. An action in a court of the United States seeking relief other
than money damages and stating a claim that an agency or an officer or employee
thereof acted or failed to act in an official capacity or under color of legal authority shall
not be dismissed nor relief therein be denied on the ground that it is against the United

States or that the United States is an indispensable party. The United States may be
named as a defendant in any such action, and a judgment or decree may be entered
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 3 of 27 PagelD 116

against the United States: Provided, That any mandatory or injunctive decree shall
specify the Federal officer or officers (by name or by title), and their successors in office,
personally responsible for compliance. Nothing herein (1) affects other limitations on
judicial review or the power or duty of the court to dismiss any action or deny relief on
any other appropriate legal or equitable ground; or (2) confers authority to grant relief
if any other statute that grants consent to suit expressly or impliedly forbids the relief
which is sought.

5. The jurisdiction of the Court to grant injunctive relief is conferred upon this Court by Rule 65 of
the Federal Rules of Civil Procedure and by 28 U.S.C. § 2202, which provides: “Further necessary
or proper relief on a declaratory judgment or decree may be granted, after reasonable notice and
hearing, against any adverse party whose rights have been determined by such judgment.”

6. The Middle District of Florida is the proper venue for this action because the Plaintiffs’ claims
arose primarily within the geographical boundaries of the Middle District of Florida within the
meaning of 28 U.S.C. § 1391(b).

HI. PARTIES
Plaintiffs

7. The Plaintiff, AL-ROB CORPORATION, INC., a Florida Corporation (“AL-ROB”) is a fully
licensed adult business located at 4715 North Lois Avenue, Tampa, FL 33614.

8. The Plaintiff, BANKTOCK ENTERISES, LLC, a Florida Limited Liability Company
(“BANTOCK”’) is a fully licensed adult business located at 437100 US Highway 19 North,
Palm Harbor, FL 34684.

9. The Plaintiff, BLUE DIAMOND DOLLS, INC., a Florida Corporation (“BLUE
DIAMOND”), is a fully licensed adult business located at 16361 US Highway 19, Clearwater,

FL 33764.
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 4 of 27 PagelD 117

10.

11.

12.

13.

14.

15.

16.

The Plaintiff, FANTASY LAND ADULT CENTER OF FLORIDA, INC., a Florida
Corporation (“FANTASY”), is a fully licensed adult business located at 4715 North Lois
Avenue, Tampa, FL 33614.
The Plaintiff, NEBRASKA STEAK COMPANY, LLC, a Florida Limited Liability Company,
(“NEBRASKA”) is a fully licensed adult business located at 5645 Bay Blvd., Port Richey, FL
34668.
The Plaintiff, PRIMO FOOD and BEVERAGE, LLC, a Florida Limited Liability Company
(“PRIMO”), is a fully licensed adult business located at 105 Cortez Road West, Bradenton, FL
34207.
The Plaintiff, SAMMY’S MANAGEMENT COMPANY, INC., a Florida Corporation
(“SAMMY’S”), is a fully licensed adult business located at 207 W. Romana St., Pensacola,
FL 32502.
The Plaintiff, X-PRESSIONS ADULT BOUTIQUE, INC., a Florida Corporation (X-
PRESSIONS”), is a fully licensed adult business located 3912 W. Hallendale Blvd., #I/J,
Pembroke Park, FL 33009.

Defendants
Defendant, United States Small Business Administration (the “SBA”) is an independent
federal agency created and authorized pursuant to 15 U.S.C. § 633, et seg. The SBA maintains
an office at 1101 Channelside Dr, Tampa, Florida, 33602.
Defendant Jovita Carranza (“Carranza,” or the “Administrator’”) is the Administrator of the
SBA, a Cabinet-level position, and is sued in her official capacity only, as the Administrator

of the SBA.
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 5 of 27 PagelD 118

17.

18

19.

20.

21.

Defendant, Steven Mnuchin, is the Secretary of the United States Treasury, and is sued in his
official capacity only, as the Secretary of the Treasury.

IV. RELEVANT STATUTES AND REGULATIONS

. Authority to sue the Administrator is granted by 15 U.S.C. § 634(b), which states, in part:

In the performance of, and with respect to, the functions, powers, and duties vested

in him by this chapter the Administrator may— (1) sue and be sued in any court of

record of a State having general jurisdiction, or in any United States district court,

and jurisdiction is conferred upon such district court to determine such

controversies without regard to the amount in controversy
On March 27, 2020, to provide a much-needed jolt to the American economy, which had been
ravaged by COVID-19, President Trump and Congress collaborated to enact the Coronavirus
Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020).
The purpose of the CARES Act was “to provide immediate assistance to individuals, families,
and businesses affected by the COVID-19 emergency.” SBA Business Loan Program
Temporary Changes; Paycheck Protection Program at 4 (Interim Final Rule Apr. 2, 2020) (to
be codified at 13 C.F.R. pt. 120) (attached hereto as Exhibit “A”).
The PPP provisions of the CARES Act instruct the SBA to promulgate rules as follows:

SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.

Not later than 15 days after the date of the enactment of this Act, the Administrator
shall issue regulations to carry out this title and the amendments made by this title
without regard to the notice requirements under section 553(b) of title 5, Unites
States Code.

The CARES Act tasks the SBA with administering the PPP. The PPP provides at 15 U.S.C. §
636(a)(36)(F)(i):

Delegated authority

In general

For purposes of making covered loans for the purposes described

in clause (1), a lender approved to make loans under this subsection shall be deemed
to have been delegated authority by the
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 6 of 27 PagelID 119

22.

23.

Administrator to make and approve covered loans, subject to the provisions of this
paragraph.

Considerations

In evaluating the eligibility of a borrower for a covered loan with

the terms described in this paragraph, a lender shall consider

whether the borrower--

(aa) was in operation on February 15, 2020; and

(bb)(AA) had employees for whom the borrower paid salaries and
payroll taxes; or

(BB) paid independent contractors, as reported on a Form 1099-MISC.

(iii) Additional lenders

The authority to make loans under this paragraph shall be extended to additional
lenders determined by the Administrator and the Secretary of the Treasury to have
the necessary

qualifications to process, close, disburse and service loans made with the guarantee
of the Administration.

Pursuant to the PPP, the SBA did, in fact, promulgate regulations on April 1, 2020. A true
and accurate copy of Business Loan Program Temporary Changes; Paycheck Protection
Program, RIN 3245-AH34 (Interim Final Rule Apr. 1, 2020) (‘SBA 3245”), as
promulgated by the SBA, is attached hereto as Exhibit “B” and is hereby incorporated by
reference.

SBA 3245 provides, in part:

Businesses that are not eligible for PPP loans are identified in

13 CFR 120.110 and described further in SBA’s Standard Operating
Procedure (SOP) 50 10, Subpart B, Chapter 2, except that nonprofit
organizations authorized under the Act are eligible. SOP 50 10 can be found

at

https://www.SBA.gov/document/sop-50-10-5-lender-development-companyloan-

rograms

24. SBA 3245 further provides that PPP loans with be provided on a first-come, first-served

basis until funds are exhausted. [See Ex. B, p.13]. The PPP had an original total monetary
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 7 of 27 PagelD 120

limit of $349,000,000,000.00 ($349 Billion). As of June 30, 2020, media reports indicated
that there were approximately $130 Billion in remaining funds.

25. A true and accurate copy of Business Loan Program, 60 Fed. Reg. 64356 ef seq. (proposed
Dec. 15, 1995; to be codified at 13 C.F.R. § 120.110), as promulgated by the SBA, is
attached hereto as Exhibit “C” and is hereby incorporated by reference.

26. A true and accurate copy of SBA Business Loan Ineligible Businesses Rule, 13 C.F.R §
120.110 (2020), as actually enacted, is attached hereto as Exhibit “D” and is hereby
incorporated by reference.

27. The SBA guarantees 100 percent of the loans provided through the PPP. Additionally,
recipients can qualify for up to 100 percent loan forgiveness after applying for the
forgiveness and the SBA approves the request. Ex. A at 3.

28. Loan recipients can use loans through the PPP to help pay the following costs:

i. Payroll costs;

ii. costs related to the continuation of group health care benefits during
periods of paid sick, medical, or family leave, and insurance
premiums;

iii. employee salaries, commissions, or similar compensations;

iv. payments of interest on any mortgage obligation (which shall not
include any prepayment of or payment of principal on a mortgage
obligation;

v. rent (including rent under a lease agreement);

vi. utilities; and

vii. interest on any other debt obligations that were incurred before the
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 8 of 27 PagelD 121

covered period.
CARES Act, Pub. L. No. 116-136, §1102(a)(2)(F)(i), 134 Stat. 281 (2020).

29. Lenders can rely on certifications of borrowers to determine eligibility for loans under
this program. Ex. A at 5.

30. The CARES Act proclaims that, “in addition to small business concerns, any business
concern, nonprofit organization, veterans organization, or Tribal business concern
described in section 31(b)(2)(C) shall be eligible to receive a covered loan. . .” CARES
Act, Pub. L. No. 116-136, §1102(a)(1)(B)(2)(D)(i), 134 Stat. 281 (2020).

31. To be eligible for this program, a business must:

i. have 500 employees or less; and
ii. have a principal place of business is in the United States; or
iii. operate a business within a certain industry that meets the SBA’s size
standards for that industry; and
iv. have been in operation on February 15, 2020 and had employees or
independent contractors that the business was paying;

32. Entities that are eligible for PPP include sole proprietorships, Non-profit entities that are
organized under 501(c)(3) of the Internal Revenue Code, tax-exempt veterans entities
organized under 501(c)(19) of the Internal Revenue Code, and Tribal businesses
organized under Section 31(b)(2)(C) of the Small Business Act. Ex. A at 5-6.

33. 13 C.F.R § 120.110 provides, in part: the following types of Businesses are ineligible:

% * *

(p) Businesses which:
Present live performances of a prurient sexual nature; or
Derive directly or indirectly more than de mimimis gross
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 9 of 27 PagelID 122

revenue through the sale of products or services, or the presentation of any
depiction or display, of a prurient sexual nature;

34. The provisions set out in the immediately preceding Paragraph are hereinafter referred
to simply as the “Regulations.”

35. A true and accurate copy of the relevant portion of SBA Standard Operating Procedure 50
10 5(K) — Lender and Development Company Loan Programs (Apr. 1, 2019), is attached
hereto as Exhibit “E” and hereby incorporated by reference.

36. The SBA Standard Operating Procedure 50 10 5(K) — Lender and Development Company
Loan Programs (Apr. 1, 2019) provides, in part, at Ch.2 (III)(A):

15. Businesses Providing Prurient Sexual Material (13 CFR § 120.110 (p))

a. A business is not eligible for SBA assistance if:
It presents live or recorded performances of a prurient sexual nature; or

It derives more than 5% of its gross revenue, directly or indirectly, through the sale
of products, services or the presentation of any depictions or displays of a prurient
sexual nature.

b. SBA has determined that financing lawful activities of a prurient sexual nature
is not in the public interest. The Lender must consider whether the nature and
extent of the sexual component causes the business activity to be prurient.

c. Ifa Lender finds that the Applicant may have a business aspect of a prurient sexual
nature, prior to submitting an application to the LGPC (non-delegated) or requesting
a loan number (delegated), the Lender must document and submit the analysis and
supporting documentation to the Associate General Counsel for Litigation at
PSMReview@SBA. gov for a final Agency decision on eligibility. Upon approval by
SBA, the Lender may submit the application to the LGPC or may proceed to process
the loan under its delegated authority. A non-delegated Lender must submit a copy of
SBA’s approval with the application to the LGPC. A delegated Lender must retain its
analysis, supporting documentation, and evidence of SBA’s approval in its loan file
and must submit the analysis and supporting documentation to SBA with any request
for guaranty purchase. SBA also may review such documentation when conducting
Lender oversight activities.

(These provisions are hereinafter referred to as “SOP.”)
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 10 of 27 PagelD 123

37. Defendant SBA is responsible for formulating, issuing, and enforcing the Regulations and
the SOP.

38. A true and accurate exemplar copy of the SBA Paycheck Protection Program Borrower
Application Form 2483 submitted by each Plaintiff to their corresponding lender as delegee
of the SBA are attached hereto as follows:

Exhibit “F,” AL-ROB’s Application,
Exhibit “G,” BLUE DIAMOND’s Application,
Exhibit “H,’” BANTOCK’s Application,
Exhibit “I,” FANTASY’s Application.
Exhibit “J,” NEBRASKA’s Application,
Exhibit “K,” PRIMO’s Application
Exhibit “L,” SAMMY’s Application
and Exhibit “M,” X-PRESSIONS’s Application, all of which are attached hereto and
incorporated herein by reference.
V. ALLEGATIONS OF FACT AS TO ALL CAUSES OF ACTION

39. Plaintiffs are establishments that are open to the consenting adult public, licensed by their
respective counties and municipalities, to operate adult entertainment related businesses,
such as “Gentlemen’s Clubs” and “Adult Book Stores” which feature non-obscene erotic
materials and performances.

40. All of the entertainment and materials provided by Plaintiffs are non-obscene and, as
opposed to anything of a “prurient” nature, the live entertainment and/or materials offered
by all Plaintiffs appeals to a healthy interest in basic human sexuality, in full compliance

with the numerous licenses and permits that are held by the Plaintiffs, all of which have

10
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 11 of 27 PagelID 124

been reviewed by Plaintiffs’ respective municipal and county authorities and renewed
annually.

41. It is the sound belief of the Plaintiffs that because their performances and/or materials have
been and are intended to be exclusively aimed at a normal and healthy interest in a normal
and healthy sexual interest, none of these matters can fairly be said to be of a prurient nature
or to appeal to a prurient interest in sexuality, as the word “prurient” is properly understood
as a legal term of art. See Brocket v. Spokane Arcades, Inc., 472 U.S. 491, 105 S.Ct. 2794 (1985).

42. Under Brocket and its antecedent cases, it has been established in American law that, with
respect to entertainment and expression, an appeal to a “prurient” interest means an appeal
to a shameful or morbid interest rather than a normal or healthy interest in sex.

43.On information and belief, the Defendants presently disagree and consider such
performances as the erotic dance which has been and will be presented by the Plaintiffs to
appeal to a prurient interest merely because such presentation are aimed at even healthy
erotic attraction, and, on information and belief, those defendants intend to deny or to so
delay the processing of the Plaintiffs’ applications for loan benefits under the PPP program
as to amount to a denial as a practical matter for solely that reason.

44, Indeed, the current extension of the deadline to August 8, 2020 for the SBA to administer
such applications, thus making this action fully ripe and at issue.

45. Ronald DeSantis, Governor of Florida, issued “Executive Order in Response to COVID-
19” (EO#20-68), closing all “non-essential” an “amusement” locations to cease operations
as of March 17, 2020. Multiple Executive Orders have followed, all of which resulted in the
closure of Plaintiffs’ businesses and the predicate entitlement to the emergency relief for

which the PPP was enacted.

11
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 12 of 27 PagelD 125

46. Plaintiffs have been closed for business since March 17, 2020 and were shuttered as a result
of the above described Executive Orders.

47. As a direct and proximate result of such state-ordered closure, the Plaintiffs have suffered
significant business losses, but hope to reopen when legally permitted to do so, if Plaintiffs
can survive without incoming business revenue, including maintaining the financial
obligations to open and operate their premises which they are presently unable to do
because of the total lack of any revenuer, until the aforesaid restrictions are lifted and the
Plaintiffs are permitted to resume operations.

48. In order to mitigate their business losses and to provide monetary relief to their employees
~ since at least 75% of PPP loans are to be used for employee wages, the Plaintiffs
determined to apply for a PPP loan.

49. Plaintiffs’ applications were correctly and completely filled out and all necessary
documentation was attached and provided well in advance of the prior June 30, 2020
deadline to the Plaintiffs’ local banks, where Plaintiffs conducted their banking business.

a. To Wit: On March 27, 2020, NEBRASKA STEAK COMPANY submitted its
application. See Exhibit “J.”

b. On April 4, 2020, SAMMY’S MANAGEMENT COMPANY, INC. submitted
its application. See Exhibit “L.”

ce. On April 30, 2020 PRIMO FOOD & BEVERAGE, LLC, submitted its
application. See Exhibit “K.”

d. On May 6, 2020, KX-PRESSIONS, submitted its application. See Exhibit “M.”

e. On May 7, 2020, FANTASY LAND ADULT CENTER OF FLORIDA,

submitted its application. See Exhibit “T.”

12
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 13 of 27 PagelD 126

f. On May 7, 2020, AL-ROB CORP. submitted its application. See Exhibit “F.”

g. On May 26, 2020 BANTOCK ENTERPRISES, submitted its application. See
Exhibit “H.”

h. On June 9, 2020, BLUE DIAMOND DOLLS, INC. submitted its application.
See Exhibit “G.”

50. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(), the respective banks operate as delegates of
the SBA in the processing and approval or disapproval of the PPP loans sought by
Plaintiffs.

51. The Plaintiffs are fully qualified -- but for the Regulations and the SOP or the SBA’s
application thereof -- to receive a PPP loan under all relevant statutes, regulations, and
procedures.

52. As it pertains to all Plaintiffs, their banking institutions indicated, primarily over the phone,
that the submitted applications would be denied due to the nature of their business based
on the SBA restrictions described above. Subsequent requests for reconsideration the
denials went completely unheeded.

53. The Plaintiffs have learned that numerous other similar businesses, which present non-

39 66

obscene female performance dance entertainment of an “exotic,” “topless” or fully nude
variety, have had their applications for PPP loans rejected by their SBA lending banks,
based on their banks’ stated belief that the business is disqualified by the Regulations
and/or the SOP.

54. In contrast, and based on irreconcilable inconsistencies, the SBA has approved many

Gentlemen’s Clubs and other “adult” oriented establishments for PPP benefits.

13
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 14 of 27 PagelD 127

55. Specifically, the Plaintiffs have learned that other similar establishments have had their
applications for PPP loans rejected on the belief that the clubs present “live performances of
a prurient sexual nature” within the meaning of 13 C.F.R. § 120.110(p).

56. There are currently two other cases known to Plaintiffs where complaints for declaratory
and injunctive relief have been filed by Gentlemen’s Clubs seeking the same SBA PPP
benefits at issue herein, on the same legal bases asserted herein.

57. The first of the cases is DV Diamond Club of Flint, LLC, etc., v. United States Small
Business Administration, et al, Case No.: 4:20-cv-10899-DRG, United States District
Court, Eastern District of Michigan, Southern Division. On May 11, 2020, the district court
entered a preliminary injunction in favor of the Plaintiffs and Intervenors. D.V. Diamond

Club of Flint v. United States Small Business Administration, Case No. 20-cv-10899 MFL, Slip
Opinion and Order Granting Plaintiffs’ and Intervenors’ Motion for A Preliminary Injunction,
Docket No. 42 (E.D. Mich., May 11, 2020). The Eastern District of Michigan determined that
Congress did not intend the SBA’s “prurience” restrictions to stand in the way of relief under the
PPP Program:

Congress intended that the SBA would make the PPP loan guarantees widely
available to small businesses across the commercial spectrum. Indeed, Congress
was aware that the SBA had historically declared certain classes of businesses
ineligible for SBA lending, and Congress set about to “[i]ncrease[] [e]ligibility”
for PPP loan guarantees. 15 U.S.C. § 636(a)(36)(D). Congress did that by
establishing only two criteria for PPP loan guarantee eligibility and providing
that “any business concern ... shall be eligible” for a PPP loan guarantee if it
met those criteria. 15 U.S.C. § 636(a)(36)(D)(i) (emphasis added). . . Despite
this direction from Congress, the SBA adopted a rule excluding from PPP loan
guarantee eligibility a wide range of businesses — including banks, political
lobbying firms, certain private clubs with restrictive admissions practices, and
sexually oriented businesses that present entertainment or sell products of a
“prurient” (but not unlawful) nature (the “PPP Ineligibility Rule”). While
Congress may once have been willing to permit the SBA to exclude these
businesses from its (the SBA’s) lending programs, that willingness evaporated
when the COVID-19 pandemic destroyed the economy and threw tens of
millions of Americans out of work. Simply put, Congress did not pick winners

14
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 15 of 27 PagelD 128

and losers in the PPP. Instead, through the PPP, Congress provided temporary
paycheck support to a/J Americans employed by ail small businesses that
satisfied the two eligibility requirements — even businesses that may have been
disfavored during normal times. Thus, the SBA’s PPP Ineligibility Rule is
invalid because it contravenes the PPP.
Id. at 2-3. Thus, the district court avoided determining the constitutional issues alleged in
that case, similar or identical to the contentions herein alleged, determining the requested
relief on exclusively statutory grounds, while granting full relief to the Plaintiffs.

58. The case was appealed (Sixth Circuit Case No. 20-1437), and the SBA sought a stay, which
was denied on May 15, 2020. The SBA has asked the Sixth Circuit to hold the case in
abeyance as of June 29, 2020.

59. The second of these cases is Camelot Banquet Rooms, Inc., et al v. United States Small
Business Administration et al, Case No.: 2:20-cv-00601-LA. On the day it as filed, the
Court issued a Temporary Restraining Order, requiring the SBA to administer the Plaintiffs
Clubs’ applications and ordering hat the applications be placed in the “queue” so they
would be on equal footing with other businesses whose application had not been delayed.

60. On May 1, 2020, the Court issued a Decision and Order, granting the Preliminary
Injunction. On constitutional grounds similar or identical to the contentions herein alleged,
infra, the Court ordered:

the SBA and the Secretary of the Treasury...including the SBA’s lending banks,
are preliminarily enjoined from using 13 C.F.R. Sec. 120.110(p) and the
associated SAB Standard Operating Procedures (SOP 50 10 5 (k) Sec. HI.A,15)
in making eligibility determinations for loans under 15 U.S.C. Sec. 636(a)(36).
By Monday, May 4, 2020, the Administrator of the U.S. Small Business
Administration and the Secretary of the Treasury shall transmit guarantee
authority to the Plaintiffs’ lenders so that those lenders may finish processing
the Plaintiffs’ applications for PPP loans and immediately fund the loans.”

61. Again, in the Camelot Banquet case, an appeal was taken by the SBA (Seventh Circuit

Case No. 20-1729), and a stay was sought. The Seventh Circuit denied the stay on May 20,

15
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 16 of 27 PageID 129

2020. As of July 1, 2020, the Seventh Circuit has issued a briefing schedule requiring the
SBA’s Initial Brief on July 30, 2020.

62. The funds allocated for PPP loans are being extended on a first-come, first-served basis
until the funds are exhausted, which has previously occurred, and is destined to occur again
unless this Court grants relief to the Plaintiffs.

63. Plaintiffs fear that the customs and practices exhibited by the SBA in similar actions, the
nature of the Regulations and the SOP, and the clear delays and obfuscation exhibited by
the SBA in what should be a comparatively simple ministerial process, will cause their
applications to be delayed until all PPP loan funds are exhausted, rendering any pending
or later request for judicial relief to be moot.

64. In fact, the original money funding the SBA PPP benefits, some $349 Billion for distressed
businesses earmarked by Congress for PPP benefits was exhausted, resulting in the denial
of the applications pending when the funds ran out.

65. The SBA PPP fund was then replenished on April 24, 2020, for another $321 Billion, so
the aspect of funds disappearing as time passes makes this matter ripe for the issuance of a
preliminary injunction.

66. The SOP provides that if the “Lender finds that the Applicant may have a business aspect
of a prurient sexual nature” the lender is to email the SBA for a “final Agency decision on
eligibility.”

67. Given the pressures and workload placed on the SBA by the CARES Act and the COVID-
19 pandemic, the Plaintiffs reasonably fear that no agency decision will be forthcoming
while PPP funds remain, or that the SBA will decide that Plaintiffs are not eligible when

there is no time for them to obtain relief while PPP funds still remain.

16
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 17 of 27 PagelD 130

68. In the event that Plaintiffs are unable to obtain PPP loans, it is quite likely to lack the staff
and/or funds to reopen following the COVID-19 pandemic, resulting in the permanent
ruination of their businesses, the inability of Plaintiffs to engaged in protected First
Amendment activity, the inability of Plaintiffs’ staff, entertainers, and customers to
continue engaging in or viewing protected First Amendment activity, and the full, final,
and permanent loss of these venues of free expression.

69. In asserting their First Amendment challenges to the Regulations and SOP, Plaintiffs assert
not only their own rights but also the rights of their customers and employees, and the
entertainers who perform on their premises.

VI. VIOLATIONS OF LAW
COUNT I
Violation of the Free Speech Clause
of the First Amendment to the U.S. Constitution

70. Plaintiffs incorporates by reference paragraphs 1-69 as if fully restated herein.

71. Statutes that regulate activity based upon the content of the speaker’s speech are
presumptively unconstitutional. Reed v. Town of Gilbert, 135 S. Ct. 2218 at 2226 (2015). A
regulation is content-based if it requires enforcement authorities to examine the content of
the message that is conveyed to determine whether an applicant for PPP benefits shall be
denied, resulting in a loss of benefits for “disaster relief’ that encompasses all affected
small businesses.

72. When a statute imposes a regulation that is based on the content of the speaker’s speech, it
is of no constitutional significance whether the statute is a complete prohibition or a

limitation. The statute is still presumptively unconstitutional and subject to strict scrutiny.

17
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 18 of 27 PagelD 131

73. On their face, the SBA’s regulations and conduct are susceptible to an interpretation that
would deny Plaintiffs benefits under the PPP program, presumably on the concept of a
finding that its loans are not eligible for “Businesses that present live performances of a
prurient sexual nature” or derive “directly or indirectly more than de mimimis gross revenue
through the sale” of items of a prurient sexual nature.” 13 C.F.R. § 120.110(p) if “prurient
sexual nature” is construed to include performances that apply to a normal and healthy
interest in eroticism and sexuality.

74. The SBA’s Adult Business Restriction constitutes a content-based speech ban (likely to
cause the permanent cessation of the operation of Plaintiffs’ affected businesses) because,
to enforce it, the SBA must look to the contents of Plaintiffs’ performances, speech, and/or
media.

75. The SBA does not have a compelling interest to prohibit Plaintiffs’ otherwise eligible small
businesses from obtaining loans under the PPP. In fact, neither the SBA nor the government
of the United States have any legitimate interest at all in denying otherwise generally-
available benefits to businesses merely because they present performances appealing to a
normal and healthy interest in sexuality.

76. Furthermore, the SBA’s means—a complete prohibition—are notnarrowly tailored. Less
intrusive means other than a complete ban do exist.

77. Accordingly, the SBA’s Restriction found in 13 C.F.R. § 120.110(p) is an unconstitutional
content-based speech prohibition.

78. The statute contemplates that, in the absence of this kind of relief, the current economic
situation will cause the destruction of affected businesses. The policy of the SBA alleged

herein works as a closure of the affected businesses by denying them the kind of emergency

18
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 19 of 27 PagelID 132

relief extended to virtually all other lawful small, American businesses based “pure and
simple” on the kind of expression they convey and the Defendants intend, on information
and belief in light of the facts and circumstances known to the SBA, the destruction of the
applicant businesses and the cessation of the kind of live entertainment and expressive
materials they provide, to the extent of the power of the SBA to effect.

79. It is clearly not the intent of Congress in enacting the PPP Program to subsidize or
encourage any particular kind of expression, speech, or business enterprise, but instead to
advance exclusively economic goals, to broadly and boldly advance the aim of saving
essentially all American small businesses and the jobs they provide to working Americans,
without preference, favor, discrimination, selection, or exclusion based on their expression.
In the context of such broad economic relief to the widest segment of small businesses, it
is beyond the constitutional power of Congress to do otherwise, and it is beyond the power
of the Defendants to so regulate.

COUNT I

Violation of the Due Process Clause
of the Fifth Amendment to the U.S. Constitution

80. Plaintiffs incorporates by reference paragraphs 1-69 as if fully restated herein.

81. Under the statute and regulations previously alleged herein, the defendants have been
authorized to create and administer a program of general economic relief, widely
available to a large and nearly universal class of small and medium-sized businesses,
excepting and disparately and adversely excluding only a small, limited, and fragmentary
portion of those businesses.

82. It is the aim of the program established under the statute and regulations to save and

preserve the operations of a wide and general class of such businesses during the present

19
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 20 of 27 PagelD 133

pandemic against the sure knowledge that a substantial portion of them, without such
relief, will be unable to survive as viable businesses as a result of the pandemic.

83. This complaint deals with the adverse and disparate exclusion of Plaintiffs, which, on
information and belief, the SBA will deny benefits which will cause the economic
destruction of the Plaintiffs’ businesses while assisting the future survival and prosperity
of the large majority of small and medium-sized businesses in the United States which
do not provide similar content of expression.

84. The Defendants, on information and belief, have so accordingly attempted to craft and
engineer their improper and unconstitutional policy of economic exclusion against adult-
oriented businesses by excluding any such businesses as may provide what they now call
“prurient” products or entertainment, despite the established meaning of that term in
American jurisprudence as a legal term of art in the law of expression and entertainment,
applying only to “shameful or morbid” presentations, none of which occur at, or are
provided by, Plaintiffs’ establishments.

85. This result is a content-based discrimination aimed at the economic destruction of such
businesses during a prolonged period during which the Plaintiffs are prohibited by law
and government regulation from performing their business of conducting public
performances or public dissemination of First Amendment protected materials.

86. The PPP program here at issue was not intended as a subsidy to any select program or
programs, but as a broad from of relief intended to benefit all businesses of a certain size
unless particularly excluded.

87. The Due Process Clause of the Fifth Amendment declares that no person shall be

“deprived of life, liberty, or property, without due process of law.” U.S. Const. amend.

20
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 21 of 27 PagelID 134

V. Included within the Fifth Amendment’s Due Process Clause are the same equal
protection principles contained in the Fourteenth Amendment’s Equal Protection Clause.

88. The injury in fact in an equal protection case of this variety is the denial of equal treatment
of Plaintiffs and access to the PPP benefits at issue herein because of the nature of their
speech.

89. SBA’s PPP benefits are available to all businesses, including 501(c)(3) nonprofits,
veterans’ organizations, and faith based groups. But, as shown herein and on information
and belief, the SBA prevents businesses that engage primarily in “adult” activity from
obtaining these loans. 13 C.F.R. § 120.110(p).

90. Here, the SBA’s Restriction in 13 C.F.R. § 120.110(p) treats differently those who are
exercising their constitutional right to free speech from those who are not. In fact, those
exercising the constitutional rights described herein are completely prohibited from
obtaining these PPP loans. Other small businesses are not.

91. This is an unconstitutional distinction prohibiting those who exercise fundamental
constitutional rights from obtaining much needed loans while allowing those who do not
exercise fundamental constitutional rights to obtain them. This improperly violates the
equal protection component of the Fifth Amendment’s Due Process Clause.

92. Like other small businesses that are coping with the economic impact of COVID-19,
Plaintiffs are in dire need of an infusion of funds. They are otherwise eligible for loans
through the PPP. The SBA prohibits Plaintiffs from obtaining this necessary cash infusion
because Plaintiffs exercise their fundamental constitutional rights. This violates the equal
protection component of the Fifth Amendment.

93. The Equal Protection Clause requires that statutes affecting First Amendment interests

21
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 22 of 27 PagelD 135

be narrowly tailored to their legitimate objectives.

94. A complete prohibition of adult-oriented businesses is not narrowly tailored. The
government does not have a legitimate interest during this global pandemic in preventing
small businesses from obtaining much needed cash to cover payroll and health insurance
for their employees just because these small businesses exercise fundamental
constitutional rights. —

95. The Regulations and the SOP violate and are contrary to the First Amendment of the
United States Constitution, on their face and as applied to Plaintiffs, for numerous
reasons including but not limited to:

a. They are impermissible content-based restrictions on expression that do not
pass muster under either strict scrutiny or intermediate scrutiny;

b. They treat the performances and content sold at Plaintiffs’ establishments as
though they were obscene, and in so doing, fail to conform to the constitutional
standards by which obscenity is defined and regulated;

c. They violate the doctrine of unconstitutional conditions; and

d. They are unconstitutionally vague under the vagueness standards for matters
impacting speech and expression.

96. The Regulations and the SOP violate and are contrary to the Fifth Amendment of the
United States Constitution, on their face and as applied to Plaintiffs, for numerous reasons
including but not limited to:

a. They treat establishments presenting certain forms of performance dance

entertainment, such as Plaintiffs, differently and disparately without lawful justification

22
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 23 of 27 PagelD 136

from establishments presenting other forms of entertainment or no entertainment, for
no compelling, important, or rational reason;

b. They treat workers at establishments presenting certain forms of performance dance
entertainment, such as those operated by the Plaintiffs, differently from workers at
establishments presenting other forms of entertainment or no entertainment, for no
compelling, important, or rational reason;

c. They violate the rights of Plaintiffs, their employees, and the entertainers who perform
on their premises under the occupational liberty component of the Fifth Amendment;
and

d. They are impermissibly vague.

97. Because it is clear and unambiguous as to which businesses are eligible for PPP loans under
the CARES Act, including the Plaintiffs, the SBA lacked authority to promulgate
regulations with restricted or otherwise “clarified” what businesses were eligible for PPP
Loans.

COUNT Ill
The Invalidity Of The Regulations And SOP

98. Plaintiffs incorporate herein by reference paragraphs 1-69, above as though fully set forth
herein.

99. Because it is clear and unambiguous as to which businesses are eligible for PPP loans under
the CARES Act, including the Plaintiffs, the SBA and its Administrator lacked authority
to promulgate regulations with restricted or otherwise “clarified” what businesses were
eligible for PPP Loans in the manner the Plaintiffs have done, to the exclusion of the

Plaintiffs from those benefits.

23
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 24 of 27 PagelD 137

100. The Regulations and the SOP, if understood to exclude businesses providing
entertainment of a nature that appeals to a natural and healthy interest in sex from the
benefits of the PPP Program, fail to serve any legitimate regulatory purpose entrusted to
the SBA or its Administrator regarding the PPP provision of the CARES Act or otherwise.

101. The SBA or its Administrator failed to articulate a sufficient regulatory purpose for
promulgating the Regulations or the SOP, either in general or specifically as to the PPP
provisions of the CARES Act, insofar as they work to exclude businesses providing
entertainment of a nature that appeals to a natural and healthy interest in sex.

102. As a direct and proximate result of the invalid portions of the Regulations and SOP
and the Defendants’ and their delegates’ application of the Regulations and the SOP against
Plaintiffs and their interests, Plaintiffs, their employees, the entertainers who perform on
Plaintiffs’ premises, and the general public have suffered and will continue to suffer
irreparable injuries including but not limited to financial ruin, business ruination, and the
permanent loss of the Plaintiffs’ venue of expression.

103. By their promulgation of the Regulations and Standard Operating Procedures
herein alleged, supra, to the extent that the contents of those Regulations and Standard
Operating Procedures work to exclude businesses providing entertainment that appeals to
a natural and healthy interest in sex from the benefits of the PPP Program, the Defendants
have, a) invalidly exceeded their authority to regulate under the CARES Act, b) invalidly
and without power to do so defied the manifest intention of Congress expressed in the
enactment of the CARES Act, c) acted without valid, germane, or reasonable findings or
determinations of fact and without a constitutionally permissible purpose, and d) otherwise

violated the First and Fourteenth Amendments to the United States Constitution.

24
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 25 of 27 PagelD 138

Vil. DAMAGES

104. As a direct and proximate result of the unconstitutional aspects of the Regulations
and SOP related to PPP Loans, and the Defendants’ and their delegates’ application of the
Regulations and the SOP against Plaintiffs and their interests, the Plaintiffs, Plaintiffs’
employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will
continue to suffer irreparable injuries, including but not limited to financial ruin, business
ruination, and the inability to present and provide First Amendment protected
entertainment.

105. As a direct and proximate result of the invalid portions of these Regulations and
SOP and the Defendants’ and their delegates’ application of the Regulations and the SOP
against Plaintiffs and their interests, Plaintiffs’ employees, and the entertainers who perform
on Plaintiffs’ premises have suffered and will continue to suffer irreparable injuries including
but not limited to financial ruin and business ruination.

VU. CONDITIONS PRECEDENT

106. All conditions precedent to this action, within the meaning of Rule 9(c), Fed. R.

Civ. Pro., have been performed or have otherwise occurred.

DEMAND FOR A JURY TRIAL

107. A jury trial is demanded for all issues so triable.
IX. PRAYER FOR RELIEF
WHEREFORE, the Plaintiffs pray that the Court grant judgment against the Defendants as

follows:
108. Pursuant to 28 U.S.C. §§ 2201 and 2202, declare unconstitutional the Paycheck

Protection Program’s Adult Business Restriction contained in 13 C.F.R. § 120.110(p), as

25
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 26 of 27 PagelD 139

applied to Plaintiffs because the Adult Business Restriction violates the First, Fifth, and
Fourteenth Amendments to the U.S. Constitution.

109. In the alternative, pursuant to 28 U.S.C. §§ 2201 and 2202, declare that use of the
word “prurient” in any of the regulations at issue herein be construed as having the same
meaning and definition as determined by prior decisions of the United States Supreme
Court, and inapplicable to lawfully operating and licensed commercial stores and
Gentlemen’s Clubs presenting presumptively protected First Amendment materials and
dance performances, such as Plaintiffs.

110. Issue orders granting a TRO, a Preliminary Injunction, and Permanent Injunction
enjoining the Defendants, as well as their employees, agent and representatives, including the
SBA’s lending banks, from enforcing or utilizing in any fashion or manner whatsoever, 13
C.F.R. § 120.110(p) and SBA SOP 50 10 5(K), Ch. 2(IID(A)(15) to deny the Plaintiffs’ loan
applications were made pursuant to the Payroll Protection Program of the CARES Act and
otherwise mandating the preservation of sufficient funds to satisfy the PPP Program loan
application of the Plaintiffs until such funds are disbursed to it, mandating also that such funds
shall not be distributed or otherwise disbursed to anyone other than the Plaintiffs without the
prior Order of this Court;

111. As part of those orders, order the Defendants, as well as their employees, agent and
representatives, to notify, as expeditiously as possible, all SBA lending banks to
immediately discontinue utilizing 13 C.F.R. § 120.110(p) and/or SBA SOP 50 10 5(K),
Ch. 2(H1)(A)(15) as criteria for determining PPP loan application eligibility, and to fully

process all PPP loan applications without reference to such regulations and procedures;

26
Case 8:20-cv-01497-WFJ-JSS Document 7 Filed 07/20/20 Page 27 of 27 PagelD 140

112. As a further part of those orders, order the Defendants, as well as their employees,
agent and representatives, including the SBA’s lending banks, to restore Plaintiffs to their
place in the application queue as they were at the time of application in the event that their
applications have already been formally denied, derailed, or paused because of the
challenged regulations and procedures challenged here;

113. Award monetary damages in amounts that will fairly compensate the Plaintiffs for
their injuries; and

114. Award Plaintiffs reasonable attorneys’ fees pursuant to the Equal Access to Justice
Act (““EAJA”), 28 U.S.C. § 2412(d). Award all other relief that this Court deems just and
necessary.

Date: July 20, 2020 Respectfully submitted,

Respectfully Submitted,

/s/Luke Lirot

Luke Lirot, Esq.

Florida Bar Number 714836

Sean X. Colon, Esq.

Florida Bar Number 1010686

LUKE CHARLES LIROT, P.A.

2240 Belleair Road, Suite 190
Clearwater, Florida 33764

Telephone: (727) 536-2100

Facsimile: (727) 536-2110

Attorney for Plaintiffs
luke2@lirotlaw.com (primary e-mail)
sean@lirotlaw.com (secondary e-mail)
krista@lirotlaw.com (secondary e-mail)

27
